Title: From Thomas Boylston Adams to John Quincy Adams, 8 February 1807
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 8th: February 1807.

When Sunday comes I usually enquire whether I have any arrearges to make up with my correspondents; if I have, it is to me the most convenient season for discharging such debts. Though I have, at present, no letter unacknowledged, I have a variety of documents and journals from you, which deserve mention, because they serve as a substitute in some degree for letters, which we know you have not leisure to write.
I wrote you, in my last, that I had not formed an opinion as to the design of the Ex-Vice President, in his movements to the Westward. We had not then received the Messages of the President, in which he discloses the additional information from that quarter. These go a great way in assisting me to make up my mind; and, if I were called upon now, to give an opinion, as to the views and intentions of Mr: Burr, I should say with Mr: Wood, the Editor who first denounced him, that I believe him “an innocent man.” What single act has he done of which any legal evidence yet appears of a criminal nature? Did he write that cyphered incoherent scrawl to Wilkinson? And if he did, is it treason or rebellion or insurrection? Our Chief Magistrate and a majority of his Constitutional advisers must have been haunted by the Ghost of General Hamilton to excite this hue & cry against Col: Burr. There never was, in any Government, or in any Country that I ever heard of, such ado about nothing as this whole affair now appears to me. If the reward or price set upon Burr’s head were worth stopping the descent of his boats a single day, I have little doubt but he would voluntarily surrender himself. Ten boats and sixty men going to market down the Ohio, produced a bill in the Senate of the United States to suspend the privilege of the Habeas Corpus. This beats all the Ocean Massacres and Tub bottom plots, which caused so many sarcasms a few years ago.
But this is not the language of the Presidents adherents. The Proclamation has knocked the treason in the head, and the Commander in chief of the Army has arrested the chief abettors of the illegal combination; the Militia posted on the Ohio & its waters have stopped the ammunition boats, and “the most formidable conspiracy, (late or present) of any we know of in history,” has thus most providentially been nipped in the bud.
You have heard so much on this subject, that you would willingly dispense with my crude comments. But you will remember that I am only amusing myself, at the publick expense, and attempting to give you some faint idea how happily adapted the recent measures of our Rulers at Washington are to excite mirth; “making that Idiot laughter keep men’s eyes, and strain their cheeks to idle merriment.”
The proceedings in the Circuit Court for the District of Columbia, upon the motion of Mr: Jones have but one precedent, that of Judge Tallmadge in New York. I expected Judge Cranch would think and act right, as I believe he did.
Your Wife and family have been with us a few days and are in good health; they will return some time this week to Boston.
Since I wrote last, I have agreed with Mr: Frederick Hardwick to let him your Quincy Meadow for five years, at $50 per ann. I prefered this to taking the chance of a tenant at Auction, as I have a good opinion of Mr: Hardwick’s circumstances and character. He takes the land unconditionally for that price, which neither of the other applicants would. Mr: Faxon has requested to take back his offer for the Salt-meadow, and to take his chance at Vendue. I consented to it, believing we shall get more for it in that way.
It is not improbable that I shall become your tenant in the house you left—say the old Mansion house in which we were born. I shall be willing to take my chance as a bidder and if the house should be struck off to me, I can dispose of the land adjoining, unless I should want it for some purpose of my own. It is not long since this project was contemplated, and I have embraced it more earnestly on account of some recent letters from our Sister at New York, which make it probable that she will come here this Spring. I shall be, on many accounts better satisfied to live by myself, with my own little family, than as I have done hitherto; though I have every reason to be grateful for the kindness & indulgence I have so long experienced from our parents. If I had sooner determined upon this step I should have communicated it to you; but I had another plan in view, which I think cannot be so readily accomplished. If any objections occur to your mind, as to the fitness of this measure, I beg you to mention them without reserve. It will not be too late to change my purpose, if I hear from you by return of Mail.
With best remembrance to all friends / I am truly Your Brother
T. B. Adams